Case 3:20-cv-00799-BJD-PDB Document 42 Filed 04/12/21 Page 1 of 2 PageID 492




                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

JOHN WIDDOWS,

              Plaintiff,

V.                                                          NO. 3:20-CV-799-BJD-PDB

DWAINE WILCOX AND TRUCKS, INC.,

              Defendants.



                                           Order

       The plaintiff moves to strike some of defendant Trucks, Inc.’s defenses.
Doc. 40.

       A “court may strike from a pleading an insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.
12(f). A defense is insufficient if it is patently frivolous or clearly invalid as a
matter of law. Microsoft Corp. v. Jesse’s Computs. & Repair, Inc., 211 F.R.D.
681, 683 (M.D. Fla. 2002). “Motions to strike are disfavored by the courts and
rarely granted, especially so when they delay the litigation with little
corresponding benefit.” Steven Baicker-McKee et al., Federal Civil Rules
Handbook, Rule 12(f), p. 498–99 (2020). *




       *The undersigned has denied motions to strike defenses when the movant argues only
the defendants lack factual support. See Ability Housing of Northeast Florida, Inc., v. City of
Jacksonville, No. 3:15-cv-1380-J-32PDB, 2016 WL 816586 (M.D. Fla. Mar. 2, 2016)
(unpublished); Moore v. R. Craig Hemphill & Assocs., No. 3:13-cv-900-J-39PDB, 2014 WL
2527162, at *2 (M.D. Fla. May 6, 2014) (unpublished).
Case 3:20-cv-00799-BJD-PDB Document 42 Filed 04/12/21 Page 2 of 2 PageID 493




       In the motion before the Court, the plaintiff cites state procedural law
and includes no certificate required by Local Rule 3.01(g). The Court denies
the motion, Doc. 40, without prejudice to filing a motion that complies with the
law.

       Ordered in Jacksonville, Florida, on April 12, 2021.




                                       2
